DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest an optical lens, comprising: a first lens, a light guide and a second lens being arranged in order in a direction of an optical axis of the optical lens, the light guide having a first end and a second end opposite the first end, and an inner surface of the light guide touching at least a part of an outer edge of the second lens. Claims 2-9 are allowed due to their dependency upon claim 1. 
Regarding claim 10, the prior art of record fails to teach or suggest an optical lens comprised of, in part, a first lens, a light guide and a second lens arranged in order in a direction of an optical axis of the optical lens, the light guide having a first end and a second end opposite the first end, each of the first end and the second end being provided with an opening, an area of the opening at the first end being larger than an area of the opening at the second end, at least a part of the second lens being disposed inside the opening at the second end, and a positioning structure is provided on corresponding positions of an inner surface of the light guide and an outer edge of the second lens to fix the light guide and the second lens relative to each other. Claims 11-17 are allowed due to their dependency upon claim 10. 
Regarding claim 18, the prior art of record fails to teach or suggest an optical lens, comprising: an optical lens, comprising: a light guide having a first end and a second end opposite the first end; a first lens disposed at the first end of the light guide, and a surface of the first end covering at least a part of a surface of the first lens; and a second lens disposed at the second end of the light guide, and a surface of 
The closest prior art of record Jutte et al. (US. Pub: 2018/0195694 A1) disclose (in at least figs. 1 and 2) an optical lens comprised of, in part, a first lens (105), an optical fiber (103), a second lens (110), but fail disclose the claimed invention as cited above. See Takahashi et al. (US. Pub: 2017/0009945 A1); Shih et al. (US. Pub: 2016/0252226 A1). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner




/ELMITO BREVAL/Primary Examiner, Art Unit 2875